Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to the claim amendments and remarks filed on 05/04/2022 which are entered herewith. 
Claims 1, 5, 8-9, 12, 16, 18, 20-21, and 23 are amended.  Claims 1-10, 12, 14-16, and 18-23 are pending in this application.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: The independent claim 1 contains allowable subject matter. As per claim 1, the closest prior art of record, United States Patent Application No. 20190244436 to Stansell teaches customized augmented reality item filtering. An item filter analyzes item data using selection criteria and user preferences to identify high-interest item(s) and/or low-interest item(s) within a field of view (FOV) of a user device associated with a user. A high-interest item can include an item physically present within a portion of an item selection area or an un-stocked item not physically present within the portion of the item selection area. An augmented reality (AR) generator creates an AR image including a real-world image of the portion of the item selection area overlaid with graphical elements, including positive item indicators associated with high-interest items, negative item indicators associated with low-interest items, and/or un-stocked virtual items. The AR image is updated in real-time in response to user input, promotional data associated with one or more filtered item(s), and/or changes associated with the items within the FOV of the user device. In addition, United States Patent No. 10,482,664 B1 to Schlosser teaches an AR/VR system is provided for facilitating transactions. A computer memory stores at least one browser for accessing and downloading at least one downloadable mobile application, wherein the mobile application is downloadable over the Internet. A computer processor executes the instructions stored in memory and accesses the stored mobile application to operate in conjunction with an AR/VR device to perform multiple steps. The steps include capturing an image of an identifying object and authenticating an authorized system user based on the captured image. The steps additionally include receiving selection of an action from the authorized user, providing a virtual environment or overlays for a real environment based on the selected action, and executing user instructions within the virtual environment or real environment with overlays in accordance with the selected action. In addition, United States Patent Application No. US 20190251561 to Oosthuizen teaches a system and method for verifying an association between a communication device and a user are provided. In a method conducted at a remote server, a token is received from a communication device via a secure communication channel by way of which the communication device is uniquely identifiable by the remote server. At least a portion of the token includes or has been derived from a credential stored within a portable credential device of the user and having previously been associated with the user in a user account. The received token is validated and, if valid, the association between the communication device and the user is verified. In one embodiment the communication device executes an application and the method includes verifying the association between the application and the user. In one embodiment, the user account is a user financial account against which the user may conduct financial transactions. In addition, the NPL Reference Social Mobile Augmented Reality for Retail teaches a mobile Augmented Reality application, which extends such social content from the computer monitor into the physical world through mobile phones, providing consumers with in situ information on products right when and where they need to make buying decisions.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, receive, via the NFC reader, encrypted authentication data received from a contactless card of a user; transmit, to an authentication server, a one-tap authentication request comprising the encrypted authentication data to authenticate the user based on the encrypted authentication data; receive, from the authentication server by the one or more processors, a one-tap authentication confirmation specifying the authentication server decrypted the encrypted authentication data to authenticate the user based on the encrypted authentication data…and determine, based on the one-tap authentication confirmation, which of the in-store customer comments and reviews are relevant to the user to generate one or more profile-relevant in-store customer comments and reviews.
Claims 2-10, 12, 14-16 and 21-23 are dependent on claim 1 and contain allowable subject matter for the same reasons stated above. In addition, claim 18 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above. Claim 19 is dependent on claim 18 and contain allowable subject matter for the same reasons stated above. In addition, claim 20 is analogous to claim 1, and thus contains allowable subject matter for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685